Citation Nr: 0910798	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1951 to June 
1954. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The Veteran testified at a Travel Board hearing 
before the undersigned in April 2008; a transcript is of 
record.  

The Board remanded this matter to the RO for further 
development in May 2008 and October 2008.  The matter has 
been returned to the Board for appellate review.   


FINDING OF FACT

The Veteran's bilateral tinnitus is traceable to active 
service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

For reasons discussed more fully below, the Board is granting 
the Veteran's claim of entitlement to service connection for 
bilateral tinnitus.  Consequently, any breach of either VA's 
statutory duty to notify or to assist under the VCAA cannot 
be considered prejudicial to the Veteran.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; and Sanders v. Nicholson, 487 
F.3d 881, 891 (Fed. Cir. 2007) (holding that VCAA notice 
errors are presumed to be prejudicial and it is VA's duty to 
rebut the presumption).  Further discussion of VA's duties to 
notify and to assist as they pertain to the claim is 
unnecessary at this time.

Legal Criteria

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service 
or, if pre-existing, was aggravated therein.  38 U.S.C.A.          
§ 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).    
 
When an approximate balance of positive and negative evidence 
regarding the merits of claim exists, the benefit-of-the-
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b).  
 
Analysis 

While the Veteran's service treatment records fail to reflect 
complaints of tinnitus, the Veteran's DD-214 confirms his two 
years of service aboard the USS Harwood.  The Veteran 
testified that he was originally part of the deck crew, and 
he transferred to the engine room about one year later.  He 
stated that his general quarters station was approximately 20 
to 25 feet away from the ship's main battery of five-inch 
cannons.  He fired 20-millimeter guns at his station.  He 
testified that soldiers were not given ear protection.  In 
his October 2004 tinnitus claim, the Veteran stated that his 
military occupational specialty exposed him to severe and 
constant loud noises from the engine room and cannon fire.  
The Veteran stated in his January 2006 VA 9 that his tinnitus 
developed from the same circumstances and during the same 
time as his service-connected bilateral hearing loss.  The 
case file contains no evidence of post-service noise 
exposure.  

At his December 2004 VA audiologic examination, the Veteran 
recalled one occasion in which he was about ten feet away 
from a five-inch cannon when it fired.  He had severe 
tinnitus and muffled hearing for about one month after the 
incident.  The VA examiner diagnosed intermittent tinnitus 
that started in recent years, occurring three to four times a 
week, sometimes lasting all day.  The July 2008 VA 
audiological examiner diagnosed subjective bilateral, 
constant, severe tinnitus occurring for the past 50 years.  
Because there was no documentation of tinnitus in the service 
treatment records, that examiner did not believe that 
tinnitus originated in service.   
 
Upon review of the evidence and the applicable laws and 
regulations, the Board finds that the evidence demonstrates 
continuity of symtomatology, linking tinnitus to service.  
The Veteran reported that tinnitus has been present for 50 
years.  The Veteran's statements about in-service noise 
exposure which caused service-connected hearing loss 
indicated that tinnitus was also a result of that exposure.  
The December 2004 and July 2008 VA audiological examiners did 
not attribute the tinnitus to active service; however, the 
examiners did not provide a complete rationale for their 
opinions, in that there was no explanation as to what post-
service events or incidents may have caused the Veteran's 
tinnitus. 

The Board interprets the Veteran's statements as placing the 
onset of tinnitus during service, and there is no basis to 
challenge the Veteran's credibility.  Continuity of 
symptomatology appears established.  (The veteran is 
competent to identify the presence of a symptom over time.)  
There is also no persuasive basis to attribute the tinnitus 
to intercurrent causes.  38 C.F.R. § 3.303 (2008).  Resolving 
all reasonable doubt in favor of the Veteran under 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, the Board finds 
that service connection for tinnitus is warranted.  


ORDER

Service connection for bilateral tinnitus is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


